DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

January 3, 2014

FROM:

Cindy Mann
Director

SUBJECT:

Account Transfer Flat File Enrollment Options

We are writing to let you know that the Centers for Medicare & Medicaid Services (CMS) has
recently made additional enhancements to the account transfer flat files that states can use to enroll
individuals who have applied through the Federally Facilitated Marketplace (FFM) into Medicaid
and the Children’s Health Insurance Program (CHIP). Based on state feedback, we added data fields
for income and gender to facilitate enrollment from the flat files into the proper eligibility category.
Those fields are included in the files that were sent to states on December 31. We have also started
sending states a weekly quality assurance (QA) list to identify those cases where because
information is missing, or for other reasons, our quality assurance review suggests that enrollment
based on the information in the flat file would not be appropriate.
As outlined in our November 29th letter to State Health Officials (http://www.medicaid.gov/FederalPolicy-Guidance/downloads/SHO-13-008.pdf) states can enroll individuals in Medicaid and CHIP
based on the account transfer flat files transmitted by CMS to states served by the FFM for a
transition period, through the waiver authority provided under section 1902(e)(14)(A) of the Social
Security Act (the Act). While we continue to work with states on final testing of the account transfer
functionality, we strongly encourage all FFM states to consider enrolling eligible individuals based
on the information now being shared with states. This will expedite enrollment for individuals and
help states address workload issues. In addition, some states are not ready to receive and/or process
account transfers and for them, enrollment based on the flat files is a key mitigation strategy. CMS
has developed a one-page application letter template that states can use to apply for this temporary
authority and we are working closely with states to tailor the authority in a way that works for them.
As long as states follow the procedures outlined in the November 29, 2013 guidance and other
applicable rules with respect to eligibility and claiming, federal funding, including the potential
enhanced federal matching rate, is available for this temporary enrollment. Federal funding is not at
risk for states that follow appropriate procedures to enroll beneficiaries based on the FFM’s
determination or assessment of eligibility. This topic and other frequently asked questions are
addressed at http://www.medicaid.gov/State-Resource-Center/FAQ-Medicaid-and-CHIPAffordable-Care-Act-Implementation/Downloads/FAQs-by-Topic-FFM-Account-Transfer-FlatFiles.pdf.
If you have questions or would like to discuss this option, please contact Anne Marie Costello at
AnneMarie.Costello@cms.hhs.gov.

